Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's response to the previous Office action, dated July 11, 2022, has been received. By way of this response, Applicant has amended claims 1, 7-9, 35 and 41-42, and cancelled claims 3, 5, 11, 14, 37, 39.
Claims 1, 6-9, 12, 15-18, 35, and 40-42 are currently pending in the application. Claims 9, 12 and 15-18 remain withdrawn from consideration.
Claims 1, 6-8, 35 and 40-42 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated March 9, 2022.

Claim Rejections - 35 USC § 112
Claims 1, 3, 5-8, 35, 37, and 39-42 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5-8 were previously rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oberg (Cancer Research, 21 January 2014, Vol. 74, No. 5, Pgs. 1349-1360, cited in IDS).
Claims 1, 3, 5-8, 35, 37, and 39-42 were previously rejected under 35 U.S.C. 103 as being unpatentable over Oberg in view of Cobbold (US20160039942A1).
	Applicant argues that the teachings of Oberg and Cobbold would not predict the efficiency or synergy of the claimed combination of adoptive cell therapy with gamma-delta T cells and blinatumomab with a reasonable expectation of success. 
	Applicant’s arguments have not fully addressed this issue. In the interest of compacting prosecution, the above rejections are hereby withdrawn, and the following new grounds of rejection, necessitated by Applicant’s amendments to the claims, is issued:

Claims 1, 6-8, 35 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (Cytotherapy. 2008;10(8):842-56, cited in IDS) in view of Fournie (US20090304688A1, cited in IDS). 
Kondo teaches a method of expanding gamma-delta T cell populations ex vivo by culturing autologous peripheral blood mononuclear cells (PBMC), followed by stimulation with 5 micromolar zoledronic acid and human recombinant IL-2 (see, e.g., page 843, right column, first paragraph). Kondo teaches that these cells may be useful for adoptive immunotherapy (page 851, left column, first and second paragraphs).
Kondo further teaches that these cultured cells have an CD45RA- CD27- effector memory phenotype after culture (page 846, left column, first paragraph). Kondo also teaches that these cells are CD3+ (page 848, left column, first paragraph).
While Kondo does not teach that these cells do not express programmed death-1 (PD-1), the cells of Kondo are identical to those of the instant claims, according to the specification at paragraph 66-67 and Applicant's arguments on page 9 of the reply dated July 11, 2022. The cells of Kondo therefore must also not express PD-1. Kondo therefore inherently anticipates this aspect of the claims.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is noted that, if the prior art discloses identical chemical structure, the properties applicant discloses and/or claims are necessarily present, In re Spada, 911 F.2d 705, 709, 15 USPQ2d.
However, Kondo does not teach the use of blinatumomab in combination with the above gamma-delta T cells.
Fournie teaches that expanded autologous γ9δ2 T cells can improve the efficiency of therapeutic antibodies (para. 0008). Fournie also teaches pharmaceutical compositions comprising a therapeutic antibody and activated γδ T cells, as well as kits for such (para. 0064, also see claim 33). 
Fournie further teaches that the antibodies used may be bispecific antibodies or bispecific T cell engagers (BiTE) (para. 0106). Fournie also teaches MT103 (Blinatumomab), a bispecific antibody which binds CD19 and CD3, as an exemplary antibody to be used in the above combination (para. 0109 and Table 1).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Kondo and Fournie to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Kondo and Fournie are concerned with the use of expanded autologous γ9δ2 T cells for cancer immunotherapy. Since Kondo teaches that these cells are CD3+, a skilled artisan would be motivated to use a CD3/CD19 bispecific antibody such as Blinatumomab, to bring the CD3+ T cells into contact with CD19+ cancer cells to affect a strong immune response, especially since Fournie teaches the combinations of expanded autologous γ9δ2 T cells and bispecific T cell engagers have a predictable synergy. A skilled artisan could readily envision and assemble a combination of the cells of Kondo and Blinatumomab as taught by Fournie, which each component of the combination performing its known, regular function, leading to a predictable result of efficient cancer immunotherapy.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by Kondo and Fournie.
In response to Applicant’s argument of an unexpected synergy between the claimed cells and Blinatumomab, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage." Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). MPEP 716.02(a)(I).
Expected beneficial results are evidence of obviousness of a claimed invention. In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). For reasons stated above, the combination of a gamma-delta T cell and Blinatumomab as claimed would be expected to have a synergistic effect since the inherent synergistic effect necessarily flows from the teachings of the applied prior art; see Ex parte Levy, 17 USPQ2d 1461, 1464 (BPAI 1990). Such a synergy is therefore expected and obvious in view of the teachings of the prior art.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644            

/AMY E JUEDES/            Primary Examiner, Art Unit 1644